The defendants appeal from a judgment against them for $357.87. The record is brought up in typewritten form under section 953a et seq. of the Code of Civil Procedure.
The appellants have filed a brief covering something less than two printed pages. They state therein that the action was brought to recover damages for the breach of a written contract, and claim that the complaint fails to allege non-performance of any act which they had undertaken to perform. They do not, however, print any part of the complaint, and content themselves with copying a single disconnected *Page 679 
clause of the contract. There is thus a total failure to comply with the requirement of section 953c that the parties must "print in their briefs, or in a supplement appended thereto, such portions of the record as they desire to call to the attention of the court." The fragmentary references in appellants' brief are entirely insufficient to enable the court to reach an adequate understanding of the case. Under these circumstances, we are not called upon to consider the point sought to be made. (O'Rourke v. Skellenger, 169 Cal. 270, [146 P. 633]; Miller v. Oliver, 174 Cal. 404, [163 P. 357];Estate of Keith, 175 Cal. 26, [165 P. 10].)
The judgment is affirmed.
Shaw, J., and Lawlor, J., concurred.